Citation Nr: 0800357	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-01 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected fracture of the eighth and ninth left ribs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1968 to September 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May  2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California, which established service connection for a 
fracture of the eighth and ninth left ribs and assigned a 
noncompensable disability rating.  The veteran expressed 
disagreement with the assigned disability rating and 
perfected a substantive appeal.

In November 2007, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the eighth and 
ninth left ribs are not manifested by impairment which is 
analogous to removal of one rib or resection of two or more 
ribs without regeneration.

2.  The veteran's residuals of a fracture of the eight and 
ninth left ribs are manifested by a tender scar.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for the service-connected fracture of the eighth and ninth 
left ribs have not been met.  38  U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5297 
(2007). 

2.  The criteria for an initial 10 percent disability rating, 
but no higher, for a residual laceration scar as secondary to 
the fracture of the eighth and ninth left ribs have been met.  
38  U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In October 2004 and January 2005, prior to the initial 
adjudication of the veteran's claim for service connection, 
he was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.

As to the issue of a higher initial disability rating for the 
now service-connected disability, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, in March 2006, March 2007, and November 
2007, he was provided notice of information required to 
substantiate his increased disability rating claim.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in November 2007.  Adequate notice has been provided to 
the appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, the appeal was readjudicated by way of the 
April 2007 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been afforded numerous VA examinations.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When the requirements for a compensable disability rating of 
a diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected residuals of fractured eighth 
and ninth left ribs have been evaluated by analogy to the 
removal of ribs under Diagnostic Codes 5299-5297.  Under this 
Diagnostic Code, a 10 percent disability rating is warranted 
for removal of one rib or resection of two or more ribs 
without regeneration.  A 20 percent disability rating 
requires the removal of two ribs.  38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (2007).

The veteran's claim for service connection was received by 
the RO in October 2004.  By rating action of the RO dated in 
May 2005, his claim was granted and a noncompensable 
disability rating was assigned effective as of the date of 
claim.

The veteran's service medical records show that in April 
1970, he was treated for injuries after being hit by a motor 
vehicle.  Physical examination had revealed that there was 
pain and laceration on the left costal margin, lateral with 
depression.  Radiological studies had shown a fracture of the 
ninth rib.  The diagnosis was a fracture of the eight and 
ninth left ribs.

A VA examination report dated in March 2005 shows that the 
veteran reported that over the preceding three to four years, 
he had experienced pain and cramping in the left side in cold 
weather.  He also described stiffness following working an 
eight hour shift.  He indicated that stretching would help, 
and that he did not take any medications because of a prior 
history of drug abuse.  He had not had any limitation of 
function of movement or in his daily activities from this 
injury.  He also indicated that he had two scars on the left 
lateral area, one of which was due to a laceration from the 
inservice motor vehicle accident, however, he was not sure 
which of the two was from service (the other reportedly being 
from a post-service knife wound).

Physical examination revealed full range of motion, with no 
tenderness to palpation over the left side of the chest in 
the eighth and ninth rib area.  There were two scars on the 
left lateral chest area, one three centimeters long and one 
half centimeter at the largest area in width, and the other 
four and one half centimeters long and one half centimeter 
wide.  Both were well-healed and non-tender.  X-rays revealed 
no evidence of acute disease, and no obvious rib fractures.  
The impression was history of fractured ribs in the military.

VA outpatient treatment records dated from November 2005 to 
September 2007 show intermittent treatment for reported well-
controlled chronic left flank pain.   The veteran would 
describe increased pain with movement of the chest wall, 
during cold weather, and occasionally at night.  There was 
some mild to moderate left flank and anterior chest wall 
palpable tenderness.  Two well-healed incisions were also 
noted.

A VA examination report dated in March 2007 reveals that the 
veteran reported continued pain, which would flare up twice 
nightly, and on average, three nights a week.  The pain was 
said to wake him up at times, causing discomfort.  He also 
described occasional discomfort when taking a breath.  He 
indicated that he was taking pain medication.  He noted that 
he was unsure if the scars on his chest were caused by the 
inservice motor vehicle accident or a stab wound sustained 
following service.

Physical examination revealed that the lower ribs were 
moderately tender.  There were two scars in the left lower 
ribcage.  There was a two inch scar horizontally located in 
the left inferior anterior ribcage and a one and one half 
inch scar in the left lateral ribcage, just superior to the 
two inch scar horizontally located.  The scars were slightly 
depressed, mildly tender, non-adherent, well-nourished, and 
not ulcerated.  The ribcage was diffusely moderately tender 
anteriorly and inferiorly.  There was no obvious muscular 
defect.  The assessment was status post left eighth and ninth 
rib fractures; and status post left ribcage contusion with 
residual pain.

During the November 2007 Travel Board hearing, the veteran 
described experiencing daily pain which was more prominent in 
cold weather and at night.  He indicated that he would take 
pain medication, but that he continued to work as a security 
guard.  He also reported that he had two tender and painful 
scars in the left ribcage area, but that he was not sure if 
he had had surgery related to his injury in service.

Although there is some pain and tenderness of the left lower 
ribs, these residuals of the inservice fracture do not 
closely approximate the removal of one rib or resection of 
two ribs without regeneration.  Accordingly, a compensable 
disability rating is not warranted under Diagnostic Code 
5297.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  No additional compensation is warranted 
under these provisions because no functional loss, 
disability, or other manifestations of the service-connected 
fracture of the eighth and ninth left ribs have been shown.  
The March 2005 VA examination established that there was no 
limitation of function of movement or of daily activities 
from this injury.  Similarly, during the March 2007 VA 
examination and the November 2007 Travel Board hearing, the 
veteran asserted that he was able to continue work as a 
security officer.

The Board has also considered whether a compensable 
disability rating is warranted for a residual scar from the 
rib fractures.  The Board notes that the veteran currently 
has two scars in the area of the rib fractures.  The Board, 
in applying the benefit of the doubt doctrine, finds that one 
of the scars is related to the laceration and rib fracture he 
had in service.  The Board notes that at times the veteran 
has reported that the scars are nontender.  However, during 
the most recent VA examination, he reported that the scars 
were tender.  The Board finds his assertion of a tender scar 
to be credible.  As such, the Board finds that the residual 
laceration scar from the rib fracture warrants a separate 10 
percent disability rating under Diagnostic Code 7804.  This 
diagnostic code provision provides a maximum disability 
rating of 10 percent for a superficial painful scar on 
examination.  The veteran's two scars on the left lateral 
chest area measured three centimeters by one half centimeter 
and four and one half centimeters by one centimeter (not 
approaching 12 square inches or 77 square centimeters).  
Thus, a rating in excess of 10 percent under Diagnostic Code 
7801 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, and 7805 (2007).

In sum, the Board finds that a separate 10 percent disability 
rating is warranted for a residual laceration scar, but that 
the preponderance of the evidence is against the claim for a 
higher disability rating for the service-connected fracture 
of the eight and ninth left ribs.  







	(CONTINUED ON NEXT PAGE)



38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable disability rating for service-
connected fracture of the eighth and ninth left ribs is 
denied.

A separate 10 percent rating for a laceration scar as a 
residual of the service-connected fracture of the eight and 
ninth rib is granted.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


